Citation Nr: 0423722	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-16 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  His military records show that he served a tour of 
duty in the Republic of Vietnam as a field medic.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran an 
increased evaluation, from 30 percent to 50 percent, for 
service-connected PTSD.  The veteran filed a timely appeal of 
the 50 percent evaluation assigned and contended that his 
psychiatric disability was productive of a level of 
impairment that warranted a higher evaluation award.


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
psychiatric symptomatology that produces occupational and 
social impairment with reduced reliability and productivity 
in his vocational and social spheres due to depression, 
intrusive thoughts, memory flashbacks, socially avoidant 
behavior and disturbances of motivation and mood that causes 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an increased evaluation greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in April 2001, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  He has also been provided 
with several VA psychiatric examinations in June 1999, July 
2000, February 2002 and February 2004 which address the 
increased rating claim on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background & Analysis

The history of the veteran's claim shows that he was granted 
service connection and an initial evaluation of 10 percent 
for PTSD by rating decision of December 1991.  In a July 1998 
rating decision, his PTSD evaluation was increased to 30 
percent.  The current appeal stems from his application for a 
rating increase that was filed in January 1999.  The RO 
decision on appeal granted the veteran a 50 percent 
evaluation for PTSD in an August 1999 rating decision.

The Board notes that the veteran's entitlement to VA 
compensation for PTSD has already been long established.  As 
the rating assigned to this disability is the only matter at 
issue, the Board need only concern itself with evidence 
showing the present level of impairment caused by PTSD.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The pertinent evidence contained in the veteran's claims 
file includes VA outpatient treatment reports for the period 
from 1999 to 2004 that show that the veteran was prescribed 
psychotropic medication and received occasional counseling 
to treat his PTSD symptoms.  The records show that the 
veteran was unemployed and withdrawn from the community, 
preferring to avoid crowded areas and keep to himself.  He 
was single and lived with his siblings.  

The report of a June 1999 VA examination shows that the 
veteran occasionally felt somewhat suicidal and experienced 
increased anxiety attacks with irritated mood and 
hypervigilence.  Although he did not experience stressor-
related nightmares at the time, he had periodic intrusive 
thoughts when exposed to stimuli such as helicopter noises.  
He reported that he was not employed, mostly because of hip 
problems, and that he did not like working around other 
people but performed better, emotionally, if he worked by 
himself.  On mental status examination, he was cooperative 
with the examiner, alert and oriented on all spheres.  His 
speech was logical, coherent and without loose associations.  
His affect was mildly constricted and his mood was neutral, 
without significant depression or elation.  He denied having 
any current suicidal or homicidal ideation, hallucinations or 
delusions.  His recent and remote memory was intact for 
current events and past history.  The veteran's diagnosis was 
mild to moderate PTSD and depression, not otherwise 
specified.  His Global Assessment of Functioning (GAF) score, 
secondary to PTSD, was 55, indicating moderate psychiatric 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulties in social 
and occupational functioning (e.g., few friends, conflicts 
with peers pr co-workers).  The reviewing psychiatrist's 
assessment was that the veteran experienced mild to moderate 
symptoms of PTSD with some attendant depression.  He did not 
work primarily because of hip pain and minimally due to 
emotional problems.  

VA examination of July 2000 shows that the veteran 
experienced vague, nonspecific suicidal thoughts but did not 
feel he was a serious suicide risk.  He had problems 
sleeping.  Mental status examination shows that he was 
pleasant during the interview and displayed mild to moderate 
depression.  He expressed hope for the future.  There was no 
evidence of psychosis.  The impression was major depression.

VA examination of February 2002 shows that the veteran 
consulted a psychiatrist for his PTSD approximately once 
every four months but had discontinued weekly group therapy 
after participating in such a program for six to seven years.  
He had not been psychiatrically hospitalized.  His PTSD 
symptoms included avoidance of crowds and social situations, 
mistrust of others, avoidance of news of current events, 
solitary behavior, increased startle response with 
fearfulness and hypervigilence, occasional stressor-related 
nightmares, and daily intrusive thoughts about Vietnam.  His 
mood lay between frustration and anger and he felt irritable 
at times.  He experienced mild anxiety attacks and 
occasionally felt angry enough to want to hit someone, but he 
never acted out on the impulse.  He denied having auditory or 
visual hallucinations, suicidal ideation or past suicide 
attempts.  He did not abuse alcohol or controlled substances.  
His daily routine revolved around his home, which he shared 
with a sister, and he did not belong to any social groups.  
On mental status examination, he was alert and oriented on 
all spheres.  He was casually dressed and made fair eye 
contact with the examiner.  He was interactive, talkative and 
pleasant.  His speech was within the normal range of rhythm 
and productivity and his mod was dysthymic.  His range of 
affect was restricted but of normal intensity.  His thought 
process and content were goal-directed without any looseness 
of associations or flight of ideas.  There was no apparent 
response to internal stimuli and he displayed grossly intact 
cognition with good insight and judgment.  The impression was 
persistent PTSD symptoms of mild to moderate severity.  He 
was deemed by the examiner to be quite socially isolative and 
although he was in regular contact with his family members, 
he was not very involved in the community or with individuals 
outside of his immediate family.  He was deemed competent for 
handling VA funds.  His GAF score was assessed as 50, 
indicating serious impairment in social and occupational 
functioning.

The report of a February 2004 VA examination shows that the 
veteran maintained his use of psychotropic medication to 
control his PTSD symptoms but had discontinued participation 
in any mental health counseling programs beginning two years 
earlier.  He reported having difficulties trusting others and 
keeping close relationships with others, as he had a tendency 
to pull away.  He also had feelings of irritability and 
temper problems.  However, he was able to restrain himself 
and avoid getting into physical fights.  He experienced low 
grade depression and bad dreams when sleeping.  His bad 
dreams were reportedly better, however, than the intense 
nightmares he used to experience before he started using 
medication.  He avoided crowds and areas where large groups 
of people would convene, such as malls and shopping venues.  
Mental status examination shows that the veteran related to 
the examiner in a flat manner with minimal emotional 
variation.  He was alert and oriented on all spheres and was 
cooperative with the examiner.  His speech was logical and 
coherent and without evidence of any thought disorder or 
organicity.  His affect was mildly flattened and his mood was 
minimally depressed.  He did not appear to be overly anxious 
during the examination.  He denied having any suicidal or 
homicidal ideation, hallucinations or delusions.  His recent 
and remote memory was intact for current events and past 
history.  The assessment was that the veteran presented 
ongoing mild to moderate symptoms of PTSD that did not appear 
to be significantly different from findings reported on 
previous psychiatric examinations.  The veteran continued to 
have some difficulty with interpersonal relationships and he 
was deemed to be competent to handle VA funds.  His GAF score 
was assessed as 65, indicating some mild psychiatric symptoms 
or some difficulty in social and occupational functioning but 
generally functioning well.  

In a March 2004 addendum to the February 2004 report, the VA 
psychiatrist expressed his opinion that although the veteran 
had some PTSD symptoms, he could handle part-time work in a 
loosely structured situation with minimal contact with the 
public.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate diagnostic codes identify the various 
disabilities.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2003).

The applicable rating schedule for evaluating PTSD is 
contained in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
schedule provides the following rating criteria: 

A 50 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411.

Applying the above criteria to the facts of the case, the 
medical evidence shows a constellation of psychiatric 
symptomatology which more closely approximates the criteria 
contemplated for a 50 percent rating in Diagnostic Code 9411 
than the criteria for the next higher rating.  See 38 C.F.R. 
§ 4.7.  VA psychiatric treatment records and examination 
reports from 1999 to 2004, show that the veteran's PTSD was 
manifested by subjective accounts of intrusive thoughts, 
memory flashbacks and bad dreams associated with his exposure 
to combat-related traumatic events during service, for which 
he was treated with counseling and medication.  

The VA psychiatric examinations conducted throughout the 
period from 1999 - 2004, consistently show that the veteran 
experienced mild to moderate PTSD symptoms that contributed 
to his socially withdrawn daily living, thereby demonstrating 
that he has an impaired ability to establish and maintain 
effective relationships.  Significantly, the psychiatrists 
who examined the veteran during the aforementioned period did 
not feel the veteran was any more than mildly-to-moderately 
impaired by his PTSD symptoms and assessed him with GAF 
scores within the range of 50 - 65, but primarily in the 60's 
range, indicating no worse than moderate impairment in social 
and occupational functioning.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).  Indeed, 
the psychiatrist who interviewed the veteran in 2004 believed 
that he was capable of working on a part-time basis if 
allowed to work in a flexible, loosely structured environment 
with minimal public contact.  Accordingly, the Board finds 
that the current evaluation of 50 percent for PTSD adequately 
reflects the present state of his psychiatric disability.

The Board finds that there is no medical evidence of record 
that would support a rating in excess of 50 percent for PTSD.  
The objective evidence does not demonstrate that the veteran 
currently has obsessional rituals which interfere with 
routine activities, intermittently illogical speech, near 
continuous panic or depression affecting his ability to 
function independently, appropriately, or effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, or neglect 
of personal appearance and hygiene.  The evidence also does 
not demonstrate that he displays inappropriate behavior or 
that he is a persistent danger to himself or other people due 
to suicidal or homicidal ideation.  He is also well oriented 
on all spheres and capable of managing his own financial 
affairs.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation in excess of 50 percent for service-
connected PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



